Name: Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  tariff policy;  European construction;  trade
 Date Published: nan

 Avis juridique important|32000R2766Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania Official Journal L 321 , 19/12/2000 P. 0008 - 0014Council Regulation (EC) No 2766/2000of 14 December 2000establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with LithuaniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part(1), provides for certain concessions for certain agricultural products originating in Lithuania.(2) Improvements to the preferential agreements of the Europe Agreement with Lithuania were provided for in the Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part, to take into account of the accession of the Republic of Austria, of the Republic of Finland and of the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture including improvement to the existing preferential agreements(2). The Council approved the abovementioned Protocol on behalf of the Community by Decision 98/677/EC(3).(3) In accordance with the directives adopted by the Council on 30 March 1999, the Commission and the Republic of Lithuania concluded on 5 June 2000 negotiations on a new Additional Protocol to the Europe Agreement.(4) The new Additional Protocol, which provides for additional agricultural concessions, will be based on Article 20(4) of the Europe Agreement, establishing that the Community and Lithuania are to examine in the Association Council, product by product and on an orderly and reciprocal basis, the possibility of granting each other further concessions.(5) A swift implementation of the adjustments forms an essential part of the results of the negotiations for the conclusion of a new Additional Protocol to the Europe Agreement with Lithuania.(6) It is therefore appropriate to provide for the adjustment, as an autonomous and transitional measure, of the agricultural concessions provided for in the Europe Agreement with Lithuania.(7) Lithuania will take all useful legislative provisions, on an autonomous and transitional basis, in order to enable a rapid and simultaneous implementation of the adaptation of the agricultural concessions of Lithuania provided for in the Europe Agreement.(8) The measures necessary for the implementation of this Regulation should be in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4).(9) Commission Regulation (EC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5) codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations,HAS ADOPTED THIS REGULATION:Article 11. The arrangements for import into the Community applicable to certain agricultural products originating in Lithuania as set out in Annexes A(a) and A(b) to this Regulation shall replace those set out in Annex Va to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part.2. On the entry into force of the new Additional Protocol adjusting the Europe Agreement referred to in paragraph 1, the concessions provided for in that Protocol shall replace those referred to in Annex A(a) and A(b) to this Regulation.3. The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure laid down in Article 3(2).Article 21. Tariff quotas with an order number above 09.5100 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.2. Quantities of goods subject to tariff quotas and released for free circulation as from 1 July 2000 under the concessions provided for in Annex V(a) to the Europe Agreement in accordance with the provisions of Council Regulation (EC) No 1926/96(6) before the entry into force of this Regulation shall be fully counted against the quantities provided for in the Annex A(b) to this Regulation.Article 31. The Commission shall be assisted by the committee instituted by Article 23 of Council Regulation (EC) No 1766/92 of 30 June 1992 on the common organisation of the market of cereals(7) or, where appropriate, the committee instituted by the relevant provisions of the other Regulations on the common organisation of agricultural markets, hereafter referred to as the "Committee".2. Where reference is made to this paragraph, the procedure laid down in Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2000.For the CouncilThe PresidentD. Gillot(1) OJ L 51, 20.2.1998, p. 3.(2) OJ L 321, 30.11.1998, p. 3.(3) OJ L 321, 30.11.1998, p. 1.(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1602/2000 (OJ L 188, 26.7.2000, p. 1).(6) OJ L 254, 8.10.1996, p. 1.(7) OJ L 181, 1.7.1992, p. 21.ANNEX A (a)Customs duties on imports applicable in the Community to products originating in Lithuania and listed below shall be abolishedCN code(1)0101 20 100104 20 100106 00 100106 00 200205 00 110205 00 190205 00 900206 80 910206 90 910207 13 910207 14 910207 26 910207 27 910207 35 910207 36 890208 10 110208 10 190208 20 000208 90 100208 90 500208 90 600208 90 800210 90 100210 90 790407 00 900410 00 000601 10 100601 10 200601 10 300601 10 400601 10 900601 20 300601 20 900602 10 900602 20 900602 30 000602 40 100602 40 900602 90 100602 90 300602 90 410602 90 450602 90 490602 90 510602 90 590602 90 700602 90 910602 90 990603 10 100603 10 200603 10 300603 10 400603 10 500603 10 800603 90 000604 10 900604 91 210604 91 290604 91 410604 91 490604 91 900604 99 900701 10 000701 90 100703 10 110703 10 190703 10 900703 90 000708 10 000709 51 300709 51 500709 51 900709 52 000709 60 100709 60 990709 90 500710 80 590711 10 000711 90 100711 90 700713 50 000713 90 100713 90 900802 11 900802 12 900802 21 000802 22 000802 31 000802 32 000802 40 000802 90 500802 90 850806 20 110806 20 120806 20 910806 20 920806 20 980808 20 900810 40 300810 40 500810 40 900811 90 850812 10 000812 90 400812 90 500812 90 600812 90 950813 10 000813 20 000813 30 000813 40 100813 40 300813 40 950813 50 150813 50 190813 50 910813 50 990901 12 000901 21 000901 22 000902 10 000904 12 000904 20 100904 20 900907 00 000910 40 130910 40 190910 40 900910 91 900910 99 991106 10 001106 30 901208 10 001209 11 001209 19 001209 21 001209 23 801209 29 501209 29 801209 30 001209 91 101209 91 901209 99 911209 99 991210 10 001210 20 101210 20 901211 90 301212 10 101212 10 991214 90 101502 00 901503 00 191503 00 901504 10 101504 10 991504 20 101504 30 101507 10 101507 10 901507 90 101507 90 901508 10 901508 90 101508 90 901511 10 901511 90 111511 90 191511 90 911511 90 991512 11 101512 11 911512 11 991512 19 101512 19 911512 19 991512 21 101512 21 901512 29 101512 29 901513 11 101513 11 911513 11 991513 19 111513 19 191513 19 301513 19 911513 19 991513 21 111513 21 191513 21 301513 21 901513 29 111513 29 191513 29 301513 29 501513 29 911513 29 991514 10 101514 10 901514 90 101514 90 901515 11 001515 19 101515 19 901515 21 101515 21 901515 29 101515 29 901515 30 901515 50 111515 50 191515 50 911515 50 991515 90 291515 90 391515 90 401515 90 511515 90 591515 90 601515 90 911515 90 991516 20 951516 20 961516 20 981518 00 311518 00 391522 00 911602 31 111602 31 191602 31 301602 31 902001 90 202005 90 102302 50 002306 90 192308 90 902309 10 512309 10 902309 90 102309 90 312309 90 412309 90 51(1) As defined in Commission Regulation (EC) No 2204/1999 of 12 October 1999, amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 278, 28.10.1999, p. 1).ANNEX A(b)Imports into the Community of the following products originating in Lithuania shall be subject to the concessions set out below(MFN = Most Favoured Nation duty)>TABLE>Annex to Annex A(b)Minimum import price arrangements for certain soft fruit for processing1. Minimum import prices are fixed as follows for the following products for processing originating in the Republic of Lithuania:>TABLE>2. The minimum import prices, as set out in point 1, will be respected on a consignment by consignment basis. In the case of a customs declaration value being lower than the minimum import price, a countervailing duty will be charged equal to the difference between the minimum import price and the customs declaration value.3. If the import prices of a given product covered by this Annex show a trend suggesting that the prices could go below the level of the minimum import prices in the immediate future, the European Commission will inform the Lithuanian authorities in order to enable them to correct the situation.4. At the request of either the Community or Lithuania, the Association Council shall examine the functioning of the system or the revision of the level of the minimum import prices. If appropriate, the Association Council shall take the necessary decisions.5. To encourage and promote the development of trade and for the mutual benefit of all parties concerned, a consultation meeting will be organised three months before the beginning of each marketing year in the European Community. This consultation meeting will take place between the European Commission and the interested European producers' organisations for the products concerned, of the one part and the authorities', producers' and exporters' organisations of all the associated exporting countries, of the other part.During this consultation meeting, the market situation for soft fruit including, in particular, forecasts for production, stock situation, price evolution and possible market development, as well as possibilities to adapt supply to demand, will be discussed.